DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, corresponding to Figs. 1-3 and claims 1, 10, and 16-23, in the reply filed on 10/19/2021 is acknowledged.

Claim Objections
Claim 16 is objected to because “to hole” on line 6 should be changed to “to the hole.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 16, 17, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang [US 5,442,152].
In regard to claim 1, Huang discloses [in Figs. 1 and 2] a keyswitch comprising: a bottom board [40]; a cap structure [4, 10, 30]; a lifting mechanism [60] detachably connected to the cap structure [4, 10, 30] and the bottom board [40] to make the cap structure [4, 10, 30] movable upward and downward relative to 10the bottom board [40]; and an elastic member [20] connected to the cap structure [4, 10, 30] to be detached from the lifting mechanism [60] together with the cap structure [4, 10, 30] when the cap structure [4, 10, 30] is separate from the lifting mechanism [60].
	In regard to claim 10, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 1, wherein the elastic member [20] is a spring, 15the cap structure [4, 10, 30] has at least one fixing hook [31], the elastic member [20] is engaged with the at least one fixing hook [31] and abuts against the bottom board [40] for driving the cap structure [4,10, 30] 
In regard to claim 16, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 10, wherein the cap structure [4, 10, 30] comprises a connection member [10], a cap body [4], and a spring fixing base [30], the connection member [10] is detachably disposed under the cap body [4] and detachably connected to the lifting mechanism [60], a hole [9] is formed on the connection member [10] corresponding to the spring [20], the least one fixing hook [31] is formed on the spring 30fixing base [30] and connected to the cap body [4] corresponding to the hole [9], and the connection5Appl. No. 16/8 14,985Reply to Office action of August 23, 2021 ring [16] is detachably engaged with the at least one fixing hook [31] to clamp the spring cooperatively with the spring fixing base [30].  
In regard to claim 17, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 16, wherein the spring fixing base [30] is 5attached under the cap body [4].  In regard to the limitation that the spring fixing base is attached by glue, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given significant patentable weight. 145 USPQ 656 (CCPA 1965). 
In regard to claim 21, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 16, wherein at least one first positioning structure [11 surrounding 9] is formed on at least one edge of the connection member, a second positioning structure [6] is formed on the cap body [4] corresponding to the at least one first positioning structure, and the 
In regard to claim 23, Huang discloses [in Figs. 1 and 2] a keyboard comprising: a bottom board [40]; and 5a plurality of keyswitches [only 1 shown] disposed on the bottom board [40], at least one of the plurality of keyswitches comprising: a cap [4, 10, 30] structure; a lifting mechanism [60] detachably connected to the cap structure [4, 10, 30] and the bottom board [40] to make the cap structure [4, 10, 30] movable upward and downward 10relative to the bottom board [40]; and an elastic member [20] connected to the cap structure [4, 10, 30] to be detached from the lifting mechanism [60] together with the cap structure [4, 10, 30] when the cap structure [4, 10, 30] is separate from the lifting mechanism [60].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang [US 5,442,152].  
In regard to claim 18, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 16, wherein at least one limiting block [bottom block of 30 that holds 20, Fig. 2] is formed on the spring fixing base [30], and the at least one limiting block laterally abuts 
In regard to claim 22, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 10, wherein the cap structure [4, 10, 30] further has at least one limiting block [bottom block of 30 that holds 20, Fig. 2], and the at least one limiting block laterally abuts 30against the spring [20] and is arranged cooperatively with the at least6Appl. No. 16/8 14,985 Reply to Office action of August 23, 2021one fixing hook [31] for positioning the spring [20] to the cap structure [4, 10, 30].  Huang does not disclose that the at least one limiting block is ring shaped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang [US 5,442,152] in view of Cheng [US 6,962,452].
In regard to claims 19 and 20, Huang discloses [in Figs. 1 and 2] the keyswitch of claim 16.  Huang does not disclose that the connection member has a first magnetic member, the cap body has a second magnetic member corresponding to the first magnetic member, and the first magnetic member 15magnetically attracts the second magnetic member to make the connection member detachably connected to the cap .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishino et al. [US 2015/0170854] discloses a similar keyswitch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833